Citation Nr: 0827500	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  00-08 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for bilateral uveitis.


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Veteran and her spouse




ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from January 1966 to January 
1968.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

The veteran and her spouse testified in support of this claim 
at a hearing held before a Hearing Officer at the RO in 
February 2000.  A transcript of the hearing testimony is now 
of record.

The Board affirmed the RO's October 1999 rating decision in 
November 2002.  The veteran then appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In May 2005, the Court issued an Order 
vacating the Board's November 2002 decision and remanding the 
claim to the Board for further development and then 
readjudication consistent with the Order.    

In July 2005, the veteran filed a Notice of Appeal to the 
United States Court of Appeal for the Federal Circuit 
(Federal Circuit).  In February 2008, the Federal Circuit 
summarily affirmed the Court's May 2005 decision.

The Board now REMANDS the veteran's claim to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  


REMAND

The veteran claims entitlement to service connection for 
bilateral uveitis.  Additional action is necessary before the 
Board decides this claim.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his or her 
representative, if any, of the information and medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate a claim.  As part of the notice, VA 
is to specifically inform the claimant and his of her 
representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA 
will attempt to obtain on the claimant's behalf.  They also 
require VA to assist a claimant in obtaining evidence 
necessary to substantiate a claim, but such assistance is not 
required if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), 
(c) (2007); see also 73 Fed. Reg. 23,353, 23,356 (Apr. 30, 
2008) (to be codified at 38 C.F.R. 
§ 3.159).  

In this case, VA did not provide the veteran VCAA notice, 
adequate or otherwise, on her claim for service connection.  
Any decision to proceed in adjudicating it would therefore 
prejudice the veteran in the disposition thereof.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  As the Court pointed 
out in its May 2005 Order, given the nature of the case and 
the contents of the claims file, such notice must inform the 
veteran of the importance of submitting competent medical 
evidence linking her uveitis to her period of active service.  

Based on the foregoing, the Board REMANDS this case for the 
following action:

1.  Provide the veteran VCAA notice 
pertaining to her claim, which, in part, 
advises her to submit a competent medical 
opinion linking her bilateral uveitis to 
her period of active service.  Such 
opinion should be based on a review of 
the claims file and supported by 
rationale.    

2.  Readjudicate the veteran's claim 
based on all of the evidence of record.  
If the benefit sought on appeal is not 
granted, provide the veteran and her 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto. 

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  No action is 
required of the veteran unless she receives further notice.  
She does, however, have the right to submit additional 
evidence and argument on the remanded claim.  Kutscherousky 
v. West, 12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 
(directing the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court).



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




